DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1, 4-17, 29-33 are pending. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites formula (A-2), although variable “x” is not defined. 
Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 103

Claims 1, 4-11, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Takasawa et al. (US 2013/0178597).
	Regarding claim 1: Takasawa is directed to a varnish containing a polyimide (α) and a solvent (β),
	wherein the polymer (α) is a polyimide precursor,
	wherein the varnish contains at least one metal element(s) that is a typical metal element having an atomic weight of 26 to 201 except alkali metals and alkaline earth metals or a transition metal element(s) having an atomic weight of from 26 to 201. 
Specifically, a solvent is disclosed throughout and a varnish is disclosed in the eighth aspect ([0059] Takasawa). The solvent preferably contains a metal component (e.g. Li, Na, Mg, Ca, Al, K, Ca, Ti, Cr, Mn, Fe, Co, Ni, Cu, Zn, Mo, and Cd) is preferably 10 ppm or less, more preferably 1 ppm or less, more preferably 500 ppb or less, and most preferably 300 ppb or less at [0461], wherein Zn, Zr, Cu, Cr, Mn, Co, Ni, Al, Ti, Mo, Cd, and Fe are defined by the present invention as typical metal elements or transition metal elements. The varnish is a polyimide precursor solution composition that comprises the precursor and solvent ([0170]) and therefore the varnish comprises the aforementioned metal concentrations relative to the polymer (α). In other words, the polymer is present in an amount of 15-50% by weight of the polymer and solvent ([0166]) and therefore the amount of metal includes amounts of up to 5ppm or less relative to polymer (α) when a 50:50 polymer:solvent comprising 10 ppm metal is present, which is well within the claimed range of 0.05 to 500 ppm relative to polymer (α). 
The varnish has a light transmittance at 400 nm of 70% ([0497]) measured using MCPD-300 manufactured by Otsuka Electronics Co., Ltd. ([0513]). However, a rejection under 103 is appropriate when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
In the present invention, the claimed transmittance is achieved by use of specific diacid anhydride and diamine monomers as well as the solvent that contains the claimed amount of metal elements, which is the same manner that Takasawa teaches to achieve the same property of transparency ([0446]-[0462] Takasawa). It would have been obvious to one skilled in the art to have selected a specific diacid anhydride and diamine monomers as well as the solvent to achieve the claimed transparency since the same diacid anhydride and diamine monomers and solvent containing the same concentration of metal ions is taught. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have achieved the claimed light transmittance at 450 nm or more measured at an optical path length of 10 mm when a concentration of the polymer (α) and solvent (β) is adjusted to 20% by weight since this is a standard measuring method for transmittance. 
The varnish comprises Zn, Zr, Cu, Cr, Mn, Co, Ni, Al, Ti, Mo, Cd, and Fe and are listed among a short and finite list of options.  
Regarding claim 4: The solvent preferably contains a metal component including Fe is preferably 10 ppm or less, more preferably 1 ppm or less, more preferably 500 ppb or less, and most preferably 300 ppb or less at [0461], which is relative to polymer (α). Specifically, the polymer is present in an amount of 15-50% by weight of the polymer and solvent ([0166]) and therefore the amount of metal includes amounts of 5ppm or less when a 50:50 polymer:solvent comprising 10 ppm metal is present, which is within the claimed range of 0.05 to 500 ppm relative to polymer (α).
Regarding claims 5-10:  The varnish comprises Zn, Zr, Cu, Cr, Mn, Co, Ni, Al, Ti, Mo, Cd, and Fe in claimed amounts. 
Regarding claim 11: The solvent preferably contains a metal component including Fe is preferably 10 ppm or less, more preferably 1 ppm or less, more preferably 500 ppb or less, and most preferably 300 ppb or less at [0461], which is relative to polymer (α). Specifically, the polymer is present in an amount of 15-50% by weight of the polymer and solvent ([0166]) and therefore the amount of metal includes amounts of 5ppm or less when a 50:50 polymer:solvent comprising 10 ppm metal is present, which is within the claimed range of 0.05 to 500 ppm relative to polymer (α).
Regarding claim 13: The polymer is a polyimide. 
Regarding claim 14: A solvent of γ-butyrolactone is used in working example D6 (Table D1). 
Regarding claims 15-16: The solvent preferably contains a metal component including Cu is preferably 10 ppm or less, more preferably 1 ppm or less, more preferably 500 ppb or less, and most preferably 300 ppb or less at [0461], which is relative to polymer (α). Specifically, the polymer is present in an amount of 15-50% by weight of the polymer and solvent ([0166]) and therefore the amount of metal includes amounts of 5ppm or less when a 50:50 polymer:solvent comprising 10 ppm metal is present, which is within the claimed range of 0.05 to 500 ppm relative to polymer (α).
Regarding claim 17: The varnish is used for forming a flexible display device ([0061] Takasawa). 
Regarding claim 18: The polyimide varnish can be used to make films ([0499]), which are disclosed in the working examples at [0567]. 
Regarding claim 29: A method for producing a polyimide varnish is disclosed, comprising: 
(a) dissolving diamine and acid dianhydride in a solvent to produce a polyimide precursor; and 
(b) heating the polyimide precursor in the solvent to produce the polyimide ([0489]-[0490]). 
wherein in step (b) at least one metal element selected from Zn, Zr, Cu, Cr, Mn, Co, Ni, Al, Ti, Mo, Cd, and Fe is present in the solvent. ([0461]). 
Regarding claim 30: Suitable metals include Cu and is listed among a short list of options. 


Claims 12, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Takasawa  or Masahiro as applied to claim 1 above, and further in view of Sugo et al. (US 2002/0016438).
	Regarding claims 12, 33: Takasawa or Masahiro doesn’t mention a typical non-metal element selected from the group consisting of P and Si in an amount of 0.05 to 100 ppm relative to polymer (α). 
	Sugo is directed to a polyimide composition to form a film that has good adhesiveness to substrates that contains a cyclic siloxane in an amount of less than 100 ppm relative to the polyimide polymer. Given the weight of the cyclic siloxane monomer is greater than the weight of Si, it follows the amount of Si is less than 100 ppm. One skilled in the art would have been motivated to have included a cyclic siloxane in the polyimide of Takasawa or Masahiro to materialize high reliability and high adhesive performance ([0017] Sugo). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included an amount of Si in Takasawa or Masahiro in an amount within the scope of claim 12.


Allowable Subject Matter

Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments

Applicant's arguments filed 9/9/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

	Applicant argues (p. 9 Remarks) Takasawa discloses at [0461] the solvent contains metal elements in preferably 10 ppm or less which in an amount relative to the solvent. If the amounts are converted to concentrations relative to the polymer, the concentrations must be smaller than the claimed invention. 
	This argument is not found persuasive since the polymer is present in an amount of 15-50% by weight of the polymer and solvent ([0166]) and therefore the amount of metal includes amounts of up to 5 ppm or less relative to polymer (α) when a 50:50 polymer:solvent comprising 10 ppm metal is present, which is well within the claimed range of 0.05 to 500 ppm relative to polymer (α).
	

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764